Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 1 of 25 PageID 3462




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 THOMAS J. PROFETTO,

            Petitioner,

 v.                                               Case No: 2:17-cv-533-SPC-MRM

 SECRETARY, DOC and
 FLORIDA ATTORNEY
 GENERAL,

               Respondents.
                                           /

                               OPINION AND ORDER1

        Before the Court is Thomas James Profetto’s Petition under 28 U.S.C. §

 2254 for Writ of Habeas Corpus by a Person in State Custody (Doc. 8).

                                      Background

        The State of Florida charged Profetto with the attempted murder of

 Randall Robinett. (Doc. 15 at 26). Attorney Thomas Marryott entered his

 appearance and a not-guilty plea on Profetto’s behalf. (Doc. 15 at 29). “At trial,

 the State presented evidence that Profetto, Jevon Gibson, and Tatijana Dimic

 formed a plan to rob another friend [Robinett] by ambushing him at a staged




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 2 of 25 PageID 3463




 break-down of Dimic’s automobile.” Profetto v. State, 198 So. 3d 684, 685 (Dist.

 Ct. Fla. App. 2015). “The plan did not unfold as expected, however, and

 Profetto and Gibson ended up charging the victim’s vehicle on foot while firing

 numerous shots at it.” Id. Tatijana Dimic testified against Profetto as part of

 a plea deal, but Gibson did not. Id. The jury found Profetto guilty of first-

 degree murder, and the Court sentenced him to a 35-year prison sentence with

 a mandatory minimum of 20 years. (Doc. 16 at 4, 10). The Second District

 Court of Appeal of Florida (2nd DCA) affirmed the conviction. (Doc. 17 at 184).

       Profetto filed a postconviction motion, raising 14 grounds of ineffective

 assistance of counsel.    (Doc. 17 at 213-262).      The postconviction court

 summarily denied the motion in part and held an evidentiary hearing for the

 remaining grounds. (Doc. 20 at 36). After appointing Profetto counsel and

 conducting a hearing, the postconviction court denied Profetto’s postconviction

 motion. (Doc. 21 at 304). On review, the 2nd DCA affirmed in part and

 remanded to allow Profetto to amend his claim that Merryott should have

 objected to his sentence based on its disparity with Gibson’s sentence. Profetto,

 198 So. 3d at 685. The postconviction court denied the amended ground (Doc.

 22 at 385), and the 2nd DCA affirmed (Doc. 23 at 105).

       In his Habeas Petition, Profetto raises eight grounds of ineffective

 assistance of counsel. Respondent concedes that the Petition is timely and that

 Profetto exhausted his state court remedies for all eight grounds.




                                        2
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 3 of 25 PageID 3464




                            Applicable Habeas Law

       A. AEDPA

       The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

 prisoner’s petition for habeas corpus relief. 28 U.S.C. § 2254. Relief may only

 be granted on a claim adjudicated on the merits in state court if the

 adjudication:

       (1)   resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
       (2)   resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

 28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

 White v. Woodall, 134 S. Ct. 1697, 1702 (2014). A state court’s violation of state

 law is not enough to show that a petitioner is in custody in violation of the

 “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

 Wilson v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing legal

 principles set forth in the decisions of the United States Supreme Court when

 the state court issued its decision. White, 134 S. Ct. at 1702; Casey v. Musladin,

 549 U.S. 70, 74 (2006) (citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).

 Habeas relief is appropriate only if the state court decision was “contrary to, or

 an unreasonable application of,” that federal law. 28 U.S.C. § 2254(d)(1). A




                                         3
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 4 of 25 PageID 3465




 decision is “contrary to” clearly established federal law if the state court either:

 (1) applied a rule that contradicts the governing law set forth by Supreme

 Court case law; or (2) reached a different result from the Supreme Court when

 faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

 1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application” of Supreme

 Court precedent it the state court correctly identifies the governing legal

 principle, but applies it to the facts of the petitioner’s case in an objectively

 unreasonable manner, Brown v. Payton, 544 U.S. 133, 134 (2005); Bottoson v.

 Moore, 234 F.3d 526, 531 (11th Cir. 2000), or “if the state court either

 unreasonably extends a legal principle from [Supreme Court] precedent to a

 new context where it should not apply or unreasonably refuses to extend that

 principle to a new context where it should apply.” Bottoson, 234 F.3d at 531

 (quoting Williams, 529 U.S. at 406). “A state court’s determination that a claim

 lacks merit precludes federal habeas relief so long as fair-minded jurists could

 disagree on the correctness of the state court’s decision.” Harrington v. Richter,

 562 U.S. 86, 101 (2011). “[T]his standard is difficult to meet because it was

 meant to be.” Sexton v. Beaudreaux, 138 S. Ct. 255, 2558 (2018).

       Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a federal

 court must remember that any “determination of a factual issue made by a

 State court shall be presumed to be correct[,]” and the petitioner bears “the




                                          4
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 5 of 25 PageID 3466




 burden of rebutting the presumption of correctness by clear and convincing

 evidence.” 28 U.S.C. § 2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A]

 state-court factual determination is not unreasonable merely because the

 federal habeas court would have reached a different conclusion in the first

 instance.”).

       B. Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part

 test for determining whether a convicted person may have relief for ineffective

 assistance of counsel. 466 U.S. 668, 687-88 (1984). A petitioner must establish:

 (1) counsel’s performance was deficient and fell below an objective standard of

 reasonableness; and (2) the deficient performance prejudiced the defense. Id.

 This is a “doubly deferential” standard of review that gives both the state court

 and the petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct. at 13

 (citing Cullen v. Pinholster, 131 S. Ct. 1388, 1403 (2011)).

       When considering the first prong, “courts must ‘indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable

 professional assistance.’” Sealey v. Warden, 954 F.3d 1338, 1354 (11th Cir.

 2020) (quoting Strickland, 466 U.S. at 689).

       The second prong requires the petitioner to “show that there is a

 reasonable probability that, but for counsel’s unprofessional errors, the result

 of the proceeding would have been different.” Id. at 1355 (quoting Strickand,




                                         5
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 6 of 25 PageID 3467




 466 U.S. at 694).    “A reasonable probability is a probability sufficient to

 undermine confidence in the outcome.” Id. “An ineffective-assistance claim

 can be decided on either the deficiency or prejudice prong.” Id. And “[w]hile

 the Strickland standard is itself hard to meet, ‘establishing that a state court’s

 application of Strickland was unreasonable under § 2254(d) is all the more

 difficult.’” Id. (quoting Harrington v. Richter, 562 U.S. 86, 105 (2011)).

                                     Analysis

    A. Ground 1: Trial counsel misinformed Profetto of his sentencing
       range when discussing a plea offer

       Profetto claims Merryott misinformed him that his maximum sentencing

 exposure was 20 years, and that if he knew he faced a mandatory 25-year

 sentence, he would have accepted the State’s 10-year plea offer. After an

 evidentiary hearing, the postconviction court made these findings:

       13…Trial Counsel testified that he discussed the 20 to 25 year
       minimum mandatory penalty with the Defendant while the ten
       year offer was pending on January 30, 2009. Trial Counsel further
       testified that the Defendant was never interested in the State’s
       plea offer because he did not believe that the co-defendants would
       testify against him. Lastly Trial Counsel informed the Defendant
       that if the Defendant was found guilty at trial then he faced life in
       prison. The Court does not find the Defendant’s self-serving
       testimony credible.

 (Doc. 21 at 309 (citations omitted)). The postconviction court then held that

 Profetto failed to satisfy either Strickland prong.




                                         6
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 7 of 25 PageID 3468




       Profetto argues the postconviction court’s reliance on Merryott’s

 testimony was objectively unreasonable. As support, Profetto attempts to

 tease out several inconsistencies in Merryott’s deposition.2 Profetto focuses on

 two aspects of Merryott’s testimony: (1) whether he informed Profetto of the

 mandatory minimum; and (2) when and if the plea offer expired. (Doc. 32 at

 5-6). On the first issue, Merryott repeatedly testified that he discussed the

 sentencing range with Profetto and that Profetto knew the risk of going to trial.

 (see, e.g., Doc. 21 at 331). Profetto points to a moment in cross-examination

 when Merryott initially gave a contradictory answer, then corrected it when

 the question was rephrased:

       Q.     In regards to Ground 13, what is the maximum sentence that you
              informed Mr. Profetto that he could face if he lost at trial?

       A.     I don’t recall specifically telling him that.

       Q.     Okay. And what is the maximum that the charges carried?

       A.     Life.

       Q.     Okay. And at any time did you inform Mr. Profetto that if he lost
              at trial he was looking at life?

       A.     Yes, I did.




 2The parties deposed Merryott several months before the evidentiary hearing because he
 suffered from a serious medical condition. Profetto’s attorney was present, and Profetto
 participated by telephone. Merryott passed away before the hearing.




                                            7
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 8 of 25 PageID 3469




 (Doc. 21 at 350). This brief inconsistency does not render the state court’s

 reliance on Merryott’s testimony unreasonable.

       On the second issue, Profetto points to inconsistencies about when and

 if the plea offer expired. Based on the notation “1/30” on the written plea offer,

 Merryott believed he discussed the offer with Profetto on January 30, but he

 was not sure what year. (Doc. 21 at 346). Merryott also recalled that the

 prosecutor threatened to withdraw the plea offer if Merryott took depositions.

 (Doc. 21 at 346). And Profetto claims the first depositions were conducted in

 September 2007, which calls Merryott’s recollection of the relevant dates into

 question. This issue is a red herring. While Profetto and Merryott’s discussion

 about the plea offer might not have happened on January 30, 2009—as the

 postconviction court found—it did happen. Profetto acknowledged as much

 himself. Profetto testified he told Merryott to try negotiating the offer down to

 be comparable to the sentences of Tatijana Dimic (three years) and Gibson (five

 years). (Doc. 22 at 89).

       Profetto has not rebutted the postconviction court’s factual findings with

 clear and convincing evidence. Record evidence shows that Merryott advised

 Profetto of the sentencing range and notified Profetto of the plea offer, and that

 Profetto chose not to accept it. Ground 1 is denied.




                                         8
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 9 of 25 PageID 3470




    B. Ground 2: Trial counsel misadvised Profetto about testifying at
       trial

       Profetto claims Merryott advised him not to testify because Merryott did

 not believe the prosecution met its burden of proof. As a result, Profetto chose

 not to testify. Merryott confirmed this. (Doc. 21 at 329). After a hearing, the

 postconviction court made the following findings:

      8. Trial Counsel testified that the decision to testify is a personal
      decision that is always left to the Defendant. Trial Counsel stated
      that he and the Defendant did discuss whether he would testify and
      that counsel advised after the State rested that he believed that the
      State had not proven the elements and advised the Defendant that
      he did not believe he needed to testify, but that it was the
      Defendant’s decision. Trial counsel testified that after their
      discussion, it was the Defendant’s decision not to testify, and that
      he did not coerce the Defendant or force him to make a decision one
      way or the other. Counsel testified that he had concerns about the
      Defendant testifying, which he conveyed to the Defendant,
      including his client[‘s] prior conviction for a crime of dishonesty and
      the experience of the prosecutor. Defendant indicated that he had
      to testify because he had an alibi that he was with Stephanie [sic]
      Dimic, during the time the charged crime was alleged to have been
      committed and that the State’s star witness, Tatiana [sic] Dimic
      was making up her story out of revenge. Trial counsel testified that
      the Defendant never discussed an alibi defense and that in fact
      Stephanie [sic] Dimic was listed as a State witness and was brought
      to trial from Indiana to testify as a rebuttal witness for the State,
      if needed.

      9. Further, the trial transcript reflects a colloquy between the
      Defendant and the Court regarding Defendant’s decision not to
      testify. The Defendant clearly indicated to the Court that he
      understood that his decision not to testify was his decision. He
      further indicates that he had discussed his decision with his
      attorney. The Court finds counsel’s testimony credible. It appears
      that in hindsight, Defendant now regrets his decision to exercise
      his right to remain silent.




                                         9
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 10 of 25 PageID 3471




  (Doc. 21 at 307-8). The court concluded that Profetto failed to establish either

  prong of Strickland.

        Profetto argues the postconviction court failed to adequately consider

  Merryott’s knowledge of his alibi defense because it did not mention Merryott’s

  opening statement. Had Profetto taken the stand, he would have testified that

  he was asleep with Stefanie Dimic at the time of the crime. During opening

  statements at trial, Merryott previewed Profetto’s expected testimony:

        Tom will tell you that on the date and time they had indeed agreed
        to go to New Jersey. He was over at his brother’s house with
        Stephanie [sic], and quite a few other people. There was drugs.
        There was alcohol. Stephanie [sic] went to sleep on the couch. Tom
        went to sleep on the couch with her.

  (Doc. 20 at 222). At his deposition, Merryott had no recollection of Profetto

  mentioning an alibi defense. (Doc. 21 at 337). But Merryott did recall that the

  state had Stefanie Dimic on hand to impeach Profetto if he took the stand.

  (Doc. 21 at 340).

        Merryott’s memory may have been imperfect when he gave his

  deposition, but that does not render his testimony wholly incredible. Nor does

  it render the postconviction court’s reliance on that testimony objectively

  unreasonable.       What is more, the undisputed evidence supports the

  postconviction court’s ruling. Merryott advised Profetto not to testify, and

  Profetto chose to heed that advice.




                                        10
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 11 of 25 PageID 3472




        The postconviction court’s denial or relief on this ground was consistent

  with Eleventh Circuit precedent—even though Merryott’s advice was based

  partly on an ultimately mistaken expectation of an exoneration. In Maharaj,

  trial counsel explained to the petitioner his right to testify but advised him to

  forego that right. Maharaj v. Sec’y for Dep’t of Corrs., 432 F.3d 1292, 1317-18

  (11th Cir. 2005). Counsel’s advice was based in part on his mistaken belief

  that the Maharaj had two outstanding warrants in Great Britain, which were

  mentioned in newspaper articles. Id. at 1318. The Eleventh Circuit held, “The

  tactical decision to advise petitioner against testifying because of the

  dangerous cross-examination that could ensue was utterly unaffected by the

  truth or falsity of the articles and cannot be a sound basis for a claim of

  ineffective assistance of counsel.” Id. at 1319.

        Like in Maharaj, Merryott’s advice was partly flawed. He believed—

  ultimately incorrectly—that the state had not established every element of the

  crime.    But Merryott was also concerned about cross-examination,

  impeachment evidence, and a rebuttal witness.              Merryott’s mistaken

  expectation of a defense verdict did not negate those valid concerns. The

  postconviction court correctly found that Merryott was not constitutionally

  deficient when he advised Profetto not the testify. See McNeal v. Wainwright,

  722 F.2d 674, 676 (11th Cir. 1984) (“Counsel will not be deemed

  unconstitutionally deficient because of tactical decisions”).




                                         11
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 12 of 25 PageID 3473




        Even if Merryott’s advice was unconstitutionally deficient, Profetto has

  not shown prejudice. The record includes a police interview of the prosecution’s

  rebuttal witness, Stefanie Dimic. She stated that Profetto left with her sister

  on the night of the crime and returned the next morning. (Doc. 22 at 177-78).

  Thus, Profetto’s self-serving alibi testimony likely would have carried little to

  no weight with the jury. And it would have been risky, for the reasons stated

  by Merryott and the postconviction court. Ground 2 is denied.

     C. Grounds 3: Trial counsel failed to object to Profetto’s leg
        restraint

        During trial, Profetto wore a leg restraint device under his pants. He

  suspects the jury saw and heard the device and faults Merryott for not raising

  the issue to the trial court. The postconviction made these findings:

        4…Defendant testified at the evidentiary hearing that the leg
        restraint was concealed underneath his suit pant that that a bulge
        could be seen. Defendant further testified that the leg restraint
        would lock if the knee bent too much and that the leg restraint did
        lock as he approached the bench during one bench conference
        during jury selection. The Defendant testified that he believed
        that the jury could hear the device lock however he also testified
        that his counsel was not aware that the device had locked.

        5…Trial Counsel testified that he never became aware through his
        own observation, nor notification by the Defendant, that the
        Defendant had any problems with the leg restraint with regards to
        the device locking or being visible in the courtroom. Trial counsel
        further testified that the leg restraint was not visible and if it had
        been he would have brought the matter to the court’s attention.
        Although the Defendant speculated that the jurors knew that he
        was wearing a brace, he provided no evidence to indicate what gave
        him that impression. Trial counsel testified that he never heard




                                         12
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 13 of 25 PageID 3474




        the leg brace make any creaking, snapping, or popping sounds
        during the trial.

  (Doc. 21 at 305-6 (citations omitted)). The court found Merryott’s testimony

  more credible than Profetto’s and held that Profetto failed to satisfy either

  prong of Strickland.

        Profetto complains that the postconviction court’s findings omitted

  certain details from his postconviction motion.      But the court accurately

  summarized Profetto’s and Merryott’s testimony. Thus, the postconviction

  court decision was based on a reasonable determination of the facts. Profetto

  also claims that testimony from a bailiff and security camera footage would

  show that he fell twice in the “bullpen” because of the leg brace. That evidence

  was not presented to the state court, so it cannot be considered here. And

  anyhow, evidence that Profetto fell outside the presence of the jury is not

  relevant.

        Profetto has not shown by clear and convincing evidence that the

  postconviction court erred in its factual determination. And based on those

  facts, the Court agrees that Profetto failed to establish either prong of

  Strickland. Ground 3 is denied.




                                        13
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 14 of 25 PageID 3475




     D. Ground 4: Trial counsel failed to object to the prosecutor’s
        improper vouching of two state witnesses


        Profetto argues Merryott should have objected to three statements the

  prosecutor made during closing argument. While summarizing Tatijana

  Dimic’s testimony, the prosecutor said, “And then you have to also consider, at

  that point, as she’s sitting in the police station, what would be her reason to lie

  about the people that are with her?” (Doc. 17 at 64). Moments later, the

  prosecutor discussed the victim’s testimony:

        The other testimony that came out was, that Mr. Robinett,
        afterwards, after being shot, going home, getting his roommate,
        heading to the hospital, saw the car again. And that he did see the
        Caucasian up there, which – you know, you have to determine if
        he’s telling you the truth, too. Is there any reason that he’d have
        to lie to you about that? And I’d suggest to you that if he’s going
        to lie, and his main purpose is that he wants to get Mr. Profetto,
        you know, it’s much better to lie and say, you know, I saw him
        shoot me, or I saw him in the car. But he didn’t do that. He didn’t
        – there’s nothing about Mr. Robinett’s testimony that you could
        consider disingenuous.

  (Doc. 17 at 65-66). Finally, during rebuttal, the prosecutor responded to a

  portion of Marryott’s argument:

        Now, one of the last things he said was, well, what about this
        burglary that happened at Mr. Robinett’s house that my client had
        nothing to do with? Use your memory. Do you remember any
        testimony from Mr. Robinett that his house was burglarized? The
        only thing that was brought up was by Mr. Marryott, when he
        asked a question of Tatijana. And she said, I don’t know what
        you’re talking about. There’s been no evidence that his house was
        burglarized while he was away.




                                          14
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 15 of 25 PageID 3476




  (Doc. 17 at 82).

        The postconviction court denied this ground before the evidentiary

  hearing. After summarizing relevant precedent, the court found:

        35. Upon review of the transcript of closing arguments, the Court
        can find no improper bolstering. At no point does the State place
        the prestige of the government behind the witness. These
        statements seem designed to request the jury determine for
        themselves the credibility of the witness, and to remind the jury of
        testimony elicited at trial. As such this claim can be denied
        without evidentiary hearing.

  (Doc. 20 at 47-48). This Court agrees.

        A prosecutor may not “bolster a witness’s testimony by vouching for that

  witness’s credibility.” United States v. Contreras Maradiaga, 987 F.3d 1315,

  1327 (11th Cir. 2021). But that rule does not “prevent the prosecutor from

  commenting on a witness’s credibility, which can be central to the

  government’s case.” Id. The Eleventh Circuit explained the difference:

        While a prosecutor may not make personal assurances about a
        witness’s veracity, such as by stating “I believe the witness is
        telling the truth,” a prosecutor is permitted to comment on a
        witness’s credibility and indicate his opinion or knowledge of the
        case if the prosecutor makes it clear that the conclusions he is
        urging are conclusions to be drawn from the evidence.

  Id.

        The prosecutor’s statements in Profetto’s trial were not improper

  vouching. Rather, he urged the jury to find the state’s witnesses credible based

  on the evidence. And the prosecutor did not—as Profetto contends—refer to




                                           15
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 16 of 25 PageID 3477




  evidence not presented to the jury when countering Merryott’s argument about

  a burglary. He instead encouraged the jury to consider only the evidence they

  heard at trial. Ground 4 is denied.

     E. Ground 5: Trial counsel failed to impeach Tatijana Dimic

        Profetto contends that although Merryott impeached Tatijana Dimic at

  least five times, he missed five other opportunities to do so. The Court will

  address each of the testimonial statements Profetto claims should have been

  impeached.

        1. Tatijana never dated the victim

        At trial, Tatijana stated she and the victim, Randy Robinett, where

  friends and denied any romantic or sexual relationship with him. (Doc. 16 at

  333). Profetto argues Merryott should have impeached Tatijana with the

  following exchange during a police interview:

        MC: And how do you know Randy?

        TD: Uh, uh, a girlfriend introduced me to him, like, about three,
        almost four years ago. And I just went out with him.

        MC: What would you categorized your relationship with him? Are
        you friends? Are you –

        TD: Yeah, friends.

  (Doc. 26-2 at 2).

        The postconviction court did not address this sub-ground, but it clearly

  lacks merit. Tatijana’s pretrial statement is not meaningfully inconsistent




                                        16
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 17 of 25 PageID 3478




  with her trial testimony. An attempt to impeach her on this point would not

  likely have helped Profetto’s case. In fact, such a flimsy attempt to impeach

  Tatijana might have undermined Merryott’s successful attacks on her

  credibility. The Court denies relief on this sub-ground.

        2. Tatijana dated Profetto

        At trial, Tatijana described Profetto as her ex-boyfriend. (Doc. 16 at 329).

  Profetto acknowledges this to be true, but he believes Merryott should have

  impeached Tatijana with her prior denials that they dated. (See Doc. 26-2 at

  2-3). The postconviction court apparently misunderstood this claim. It said,

  “After review of the trial testimony, the Court finds that Defendant’s claim is

  refuted by the record.     Dimic never denied being in a relationship with

  Defendant [at trial].” (Doc. 20 at 40).

        Profetto argues that by showing Tatijana lied in her previous

  statements, Merryott could have damaged her credibility.           But Merryott

  repeatedly impeached her trial testimony with inconsistent statements, and

  she admitted that she lied to the police multiple times. (Doc. 16 at 356-60; Doc.

  17 at 1). Impeaching Tatijana’s true trial testimony that she dated Profetto

  with earlier false statements would not likely have affected the outcome of the

  trial. This sub-ground is denied.




                                            17
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 18 of 25 PageID 3479




        3. Profetto had never asked Tatijana to aid in a robbery before

        This sub-ground does not relate to Tatijana’s trial testimony. Rather,

  Profetto contends Merryott should have highlighted two inconsistent

  statements she made before trial.       Profetto claims Tatijana alternatingly

  stated that Profetto did and did not ask her to help him rob Robinett months

  before the crime. The postconviction court rejected this argument because the

  inconsistencies in prior statements is relatively insignificant and, more

  importantly, this impeachment would have required Merryott to present

  inculpatory evidence. The Court agrees. This attack on Tatijana’s credibility

  would have required Merryott to elicit testimony that Profetto had

  contemplated robbing the victim months prior. The damage of that testimony

  would have far outweighed any benefit. This sub-ground lack merit.

        4. Profetto broke up with Tatijana on her birthday

        At trial, the prosecutor asked Tatijana when she and Profetto broke up,

  and she said, “I think it was on my birthday.” (Doc. 16 at 331). Profetto

  contends this “was a material matter one would expect to have reported at the

  outset and not for the first time at trial.” (Doc. 8 at 23). As the postconviction

  court found, Profetto’s claim of materiality is conclusory. And Profetto does

  not identify any prior statement Merryott could have used to impeach Tatijana.

  This sub-ground lacks merit.




                                         18
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 19 of 25 PageID 3480




        5. Tatijana drove toward the scene of the crime around midnight

        The prosecutor asked Tatijana when she, Profetto, and Gibson arrived

  at Profetto’s house after leaving his brother’s house, just before going to the

  scene of the crime. She answered, “I’m not sure of the time; midnight, maybe.”

  (Doc. 16 at 337). Profetto claims this statement does not fit into the established

  timeline of the crime—Robinett was shot around 5:00 or 6:00 a.m.             The

  postconviction court found that even if Merryott missed an opportunity to

  impeach Tatijana, Profetto failed to “demonstrate a reasonable likelihood that

  had trial counsel questioned the witness regarding the time she left the

  Defendant’s home that a different outcome would have occurred.” (Doc. 20 at

  42). The Court agrees. Merryott aptly attacked Tatijana’s credibility on cross-

  examination. Impeaching her recollection of the timeline of the night—about

  which she had already admitted uncertainty—would not likely have made any

  difference. This sub-ground is denied.

     F. Trial counsel failed to call an expert on drug use

        Profetto argues Merryott denied him an adequate defense by not calling

  an expert witness to testify about the possible effect of drug use on Tatijana’s

  memory of the crime.      The postconviction court found this claim facially

  insufficient because Profetto failed to state (1) the name of the witness, (2) the

  substance of the testimony, and (3) that the witness was available to testify.




                                         19
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 20 of 25 PageID 3481




  (Doc. 20 at 43). It also found the claim meritless because expert testimony

  would not have been admissible:

        21…Expert testimony is generally only admissible when the facts
        affecting the reliability of testimony are not within the ordinary
        experience of the jurors and requires expertise beyond the common
        knowledge of the jurors. Johnson v. State, 393 So. 2d 1069, 1072
        (Fla. 1980); §90.702 Florida Statutes. The admissibility of expert
        testimony regarding the reliability of eyewitness testimony is left
        to the sound discretion of the trial judge, and they must consider
        whether the testimony would have aided the jury in reaching their
        decision. McMullen v. State, 714 So. 2d 368, 372 (Fla. 1998).
        Defendant argues that the average person does not consume
        narcotic drugs, and therefore is not capable of deciding or
        understanding without the aid of an expert.

        22. This Court disagrees. Though the average person may not
        consume narcotic drugs, they are likely fully aware that a person
        under the influence of narcotics has a limited cognizance or
        awareness of their surroundings while so influenced. Therefore, it
        is unlikely that the expert testimony would have been allowed at
        trial, as it would not have assisted the jury in forming their
        conclusions. Counsel cannot be deemed ineffective for failing to
        present inadmissible evidence. See Pietri v. State, 885 So. 2d 245,
        252 (Fla. 2004); Tefteller v. Dugger, 734 So. 2d 1009, 1020 (Fla.
        1999).

  (Doc. 20 at 43) (citations to the record omitted).

        Profetto notes that the first part of the postconviction court’s decision

  was contrary to State v. Lucas, 183 So.3d 1027 (Fla. 2016), which held that a

  Rule 3.850 movant who complains that his attorney failed to call an expert

  witness need not name a specific expert. But Profetto does not identify any

  clearly established federal law, as required by § 2254.          Nor does he

  meaningfully challenge the postconviction court’s alternative reasoning—that




                                          20
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 21 of 25 PageID 3482




  the proposed expert testimony would have been inadmissible under Florida

  law.

         Federal habeas courts may “not review a question of federal law decided

  by a state court if the decision of that court rests on a state law ground that is

  independent of the federal question and adequate to support the judgment.”

  Coleman v. Thompson, 501 U.S. 722, 729 (1991). The postconviction court

  decided that Profetto’s proposed expert testimony would have been

  inadmissible under Florida state law. This Court cannot disturb a state court

  evidentiary ruling absent some resulting fundamental unfairness, which

  Profetto has not demonstrated. See Snowden v. Singletary, 135 F.3d 732, 737

  (11th Cir. 1998). The Court thus accepts that expert testimony on drug use

  would not have been admissible at trial. It follows that Merryott’s decision not

  to call an expert witness was not deficient representation and that Profetto

  suffered no prejudice. Ground 6 is denied.

     G. Ground 7: Trial counsel failed to seek DNA testing

         Profetto next faults Merryott for not seeking DNA testing of beer bottles

  and cigarette butts found at the scene of the crime. Profetto claims these items

  “were not found in a public place but miles from civilization on a desolate road

  where no other than the perpetrators could have been.”            (Doc. 8).   The

  postconviction court rejected his argument:




                                         21
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 22 of 25 PageID 3483




        30…Both Defendant and the State agree that no testimony was
        elicited that indicated the evidence was connected to the
        Defendant or any particular person. A review of the record
        confirms a lack of connections. Defendant argues that common
        sense dictates that no one other than the perpetrators could have
        left said evidence and relies on Smyth v. State, 84 So. 3d 388 (Fla.
        4th DCA 2012).

        31. In Smyth, the court required an evidentiary hearing regarding
        testing hair found within victim’s underwear. The case relied upon
        by the Defendant is easily distinguishable. A road traversed by
        anyone at anytime and an intimate article of clothing worn by a
        victim cannot be considered analogous. Without any testimony
        linking the evidence, DNA testing would only have served to
        indicate who had passed by that stretch of road at some point
        within an indeterminate time frame. As such, Defendant’s
        speculative and conclusory statements that the evidence must
        have belonged to the perpetrators and DNA testing would have
        exonerated him are legally insufficient.

  (Doc. 20 at 45-46). Profetto responds with speculation that DNA testing could

  have identified someone “closely affiliated with Dimic.” (Doc. 32 at 18). He

  does not show that the postconviction court’s decision was contrary to any

  clearly established federal law or was based on an unreasonable determination

  of the facts. Ground 7 is denied.

     H. Ground 8: Trial counsel failed to object to disparate sentencing

        Gibson, the other alleged shooter in this case, pled guilty and received a

  5-year prison sentence. Profetto argues Merryott should have objected to his

  disparate 35-year sentence. The postconviction court summarily denied this

  claim. The 2nd DCA agreed the ground was facially insufficient but remanded

  with instructions to allow Profetto to amend. The postconviction court denied




                                        22
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 23 of 25 PageID 3484




  the amended ground.      First, it noted that a jury found Profetto guilty of

  Attempted First Degree Murder and of possessing and discharging a firearm

  during the commission of the offense. (Doc. 22 at 387). Whereas Gibson plead

  guilty to the reduced charge of Aggravated Battery with a Deadly Weapon. The

  court then reasoned as follows:

        4. The Defendant’s ground rests first on the premise that the
        Defendant and the co-defendant, Jevon Gibson, were equally
        culpable. This Court has reviewed the trial transcript contained
        within the Court file and finds that based on the trial testimony of
        the victim, Randy Robinett and the co-defendant, Tatijana Dimic,
        the Defendant and Javon Gibson were not equally culpable. At
        trial the victim testified that he knew the Defendant since the
        third grade, that they were old friends, and had been roommates.
        Further, the victim testified that Gibson was a mere
        “acquaintance,” someone that he had said hello to during high
        school but not someone he “hung out” with. Additionally, Dimic
        testified that the Defendant is the one who approached her with
        the planned robbery. Although there was some dispute as to
        whether Gibson was present for this conversation, the
        uncontroverted testimony was that the Defendant detailed the
        specific plan, to lure Robinette [sic] out to a desolate street to help
        her fix her car, to Dimic and sought her assistance in carrying out
        the plan. There was no testimony that Gibson participated in this
        conversation or encouraged Dimic to take part in the plan.
        Further, after the plan was botched, the Defendant told Dimic that
        she was now an accessory and told her not to say anything.

        The Court finds that a further review of the disparity in prior
        criminal record is unnecessary as the Defendant, Gibson, and
        Dimic were not equally culpable. Counsel cannot be ineffective for
        failing to raise a meritless claim. Further Defendant has failed to
        show that there is a reasonable probability that he would have
        received a different sentence has [sic] counsel made such an
        argument. As this ground is conclusively refuted by the record,
        the Defendant’s amended claim...is denied.




                                          23
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 24 of 25 PageID 3485




  (Doc. 22 at 387-88) (citations omitted).

        Profetto challenges the postconviction court’s finding that he and Gibson

  were not equally culpable. He points to four pieces of evidence: (1) Tatijana

  acknowledged on cross-examination that Gibson was in the room when

  Profetto recruited her to aid in the robbery after testifying on direct that he

  was not; (2) Robinett testified he saw muzzle flashes from two shooters; (3) two

  different sized shell casings were found at the scene; and (4) the victim was

  shot 17 times. (Doc. 32 at 19).

        Profetto fails to establish that the postconviction court’s decision was

  based on an unreasonable determination of the facts. The evidence he points

  to is consistent with the court’s factual findings, and it does not undermine the

  court’s determination that Profetto and Gibson were not equally culpable.

  Ground 8 is denied.

              DENIAL OF CERTIFICATE OF APPEALABILITY

        A prisoner seeking a writ of habeas corpus has no absolute entitlement

  to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

  a district court must first issue a certificate of appealability (COA). “A [COA]

  may issue…only if the applicant has made a substantial showing of the denial

  of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

  petitioner must demonstrate that “reasonable jurists would find the district

  court's assessment of the constitutional claims debatable or wrong,” Tennard




                                          24
Case 2:17-cv-00533-SPC-MRM Document 73 Filed 03/23/21 Page 25 of 25 PageID 3486




  v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

  484 (2000)), or that “the issues presented were adequate to deserve

  encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

  36 (2003) (citations omitted). Profetto has not made the requisite showing here

  and may not have a certificate of appealability on any ground of his Petition.

        Accordingly, it is now

        ORDERED:

        Petitioner Thomas James Profetto’s Petition under 28 U.S.C. § 2254 for

  Writ of Habeas Corpus by a Person in State Custody (Doc. 8) is DENIED. The

  Clerk of the Court is ORDERED to terminate any pending motions, enter

  judgment, and close this case.

        DONE and ORDERED in Fort Myers, Florida on March 23, 2021.




  SA: FTMP-1
  Copies: All Parties of Record




                                        25
